Exhibit 10.16
 
VOTING AGREEMENT


           This Voting Agreement, dated as of an effective as of March __, 2009
(this "Agreement"), is among Benjamin P. Cowart, an individual (“Cowart”), and
___________, an individual, and shareholder of Vertex Energy, Inc., a Nevada
corporation (“Shareholder”).


RECITALS:


A.  
On May 19, 2008, World Waste Technologies, Inc., a California corporation
(“WWT”), on the one hand, and Vertex Holdings, L.P. (formerly Vertex Energy,
L.P.), Vertex Nevada, Vertex Merger Sub, LLC, a California limited liability
company and wholly owned subsidiary of Vertex Nevada (“Merger Sub”), and
Benjamin P. Cowart, as agent (“Agent”) of all of the shareholders of Vertex
Nevada (the “Vertex Shareholders”), entered into an Amended and Restated
Agreement and Plan of Merger (as amended from time to time, the “Plan of
Merger”).

 
B.  
On the Effective Date of the Merger (as defined therein), WWT will merge with
and into Merger Sub, and the shareholders of WWT will be issued securities in
Vertex Nevada (the “Merger”).



C.  
Shareholder will own ___________ shares of Vertex Nevada’s common stock
following the Effective Date of the Merger (the “Interest”).



D.  
Shareholder has previously entered into a Lock-Up Agreement with Vertex Nevada
(the “Lock-Up”), which Lock-Up puts certain restrictions on Shareholders ability
to sell and/or transfer the Interest (as described in such Lock-Up).



E.  
Shareholder desires to provide Cowart a voting proxy to vote the Interest at any
meeting of Vertex Nevada, pursuant to any consent to action without meeting of
Vertex Nevada, and/or any other event which may require or may allow for the
vote of the Interest on the terms and conditions set forth below.



NOW, THEREFORE, for $10 and in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:


1. The Interest.  Any interest or other voting securities, or the voting rights
relating thereto, of Vertex Nevada that may be owned, held or subsequently
acquired in any manner, legally or beneficially, directly or indirectly, of
record or otherwise, by Shareholder, other than the Interest, at any time during
the term of this Agreement as a result of the ownership of the Interest whether
issued incident to any split, dividend, conversion of the Interest into shares
of common stock of Vertex Nevada, increase in capitalization, recapitalization,
merger, consolidation, reorganization, or other transaction, shall be included
within the term "Interest" as used herein and shall be subject to the terms of
this Agreement.


 
 

--------------------------------------------------------------------------------

 
2. Due Authority. Shareholder has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and consummate
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by or on behalf of the Shareholder and constitutes a legal, valid and
binding obligation of Shareholder, enforceable against it in accordance with its
terms.


3. No Conflict; Consents.
 
a.  
The execution and delivery of this Agreement by the Shareholder does not, and
the performance of this Agreement by the Shareholder will not, require any
consent, approval, authorization or permit of, filing with, or notification to,
any government or regulatory authority by the Shareholder.



b.  
No other person or entity has, or will have during the Term (as defined below),
any right, directly or indirectly, to vote or control or affect the voting of
the Interest.



4. Title to Interest. The Shareholder, will be, following the Effective Date of
the Merger, (a) the record owner of the Interest free and clear of any proxy or
voting restriction other than pursuant to this Agreement and (b) will have
during the Term, sole voting power with respect to the Interest.


5. Covenants of Shareholder.  Shareholder hereby covenants and agrees as
follows:


a.  
Transfer of Interest. During the Term (as defined below) Shareholder shall not,
and shall not permit anyone else to, (i) sell, transfer, encumber, pledge,
assign or otherwise dispose of any of the Interest except as provided in and
specifically authorized by the Lock-Up, (ii) deposit the Interest into a voting
trust or enter into a voting agreement or arrangement with respect to the
Interest or grant any proxy or power of attorney with respect thereto, or (iii)
enter into any contract, option or other legally binding undertaking providing
for any transaction provided in (i) or (ii) hereof, except as provided in and
authorized by the Lock-Up or unless the proposed transferee or pledgee shall
have entered into a written agreement with Cowart, containing terms and
conditions satisfactory to Cowart, in which such transferee or pledgee shall
agree to be bound by all the terms and conditions of this Agreement. The above
shall not be construed to restrict the conversion or resale of the Interest
beyond those terms and conditions set forth in the Lock-Up.



b.  
Proxy. Shareholder, by this Agreement, hereby constitutes and appoints Cowart,
with full power of substitution, during and for the Term, as Shareholder’s true
and lawful attorney and irrevocable proxy, for and in Shareholder’s name, place
and stead, to vote the Interest owned by Shareholder as Shareholder's proxy as
to the election or removal of four (4) of the five (5) Directors of Vertex
Nevada, which Directors are to be appointed (or removed) by the entire voting
stock of the Company voting as a whole (the “Appointment of Directors”)(which
voting right shall be separate from the voting right the Series A Convertible
Preferred Stock of Vertex Nevada has to appoint one (1) of the five (5)
Directors), and in all proceedings in which the vote or written consent of
shareholders may be required or authorized by law during the Term for the
Appointment of Directors. The Shareholder intends the foregoing proxy to be, and
it shall be, irrevocable and coupled with an interest during the Term.  All
action to be taken on any question shall be determined by Cowart, in his sole
discretion.



 
 

--------------------------------------------------------------------------------

 
c.  
Term. For the purposes of this Agreement, "Term" means the period from the
Effective Date of the Merger (as such term is defined in the Plan of Merger)
until the third anniversary of such Effective Date.



d.  
Agreements. Shareholder agrees that it will not enter into any agreement or
understanding with any person or entity or take any action during the Term which
will permit any person or entity to vote or give instructions to vote the
Interest in any manner inconsistent with the terms of this Section. Shareholder
further agrees to take such further action and execute and deliver, and cause
others to execute and deliver such other instruments as may be necessary to
effectuate the intent of this Agreement, including without limitation, proxies
and other documents permitting Cowart to vote the Interest or to direct the
record owners thereof to vote the Interest in accordance with this Agreement.
Without limiting the foregoing, Shareholder shall deliver to Cowart a duly
executed Voting Proxy in the form attached hereto as Exhibit A simultaneously
with the execution hereof.



6. Reservation of Rights.  All other rights and privileges of ownership of the
Interest shall be reserved to and retained by Shareholder.


7. Successors and Assigns.  This Agreement shall be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.


8. Waiver.  The waiver by either party to this Agreement of a breach or
violation or any provision hereof shall not operate as or be construed to be a
waiver of any subsequent breach hereof.


9. Governing Law.  This Agreement shall be interpreted in accordance with the
laws of the State of Texas.  In the event of a dispute concerning this
Agreement, the parties agree that venue lies in a court of competent
jurisdiction in Harris County, Texas.


10. Headings; Gender.  The paragraph headings contained in this Agreement are
for convenience only, and shall in no manner be construed as part of this
Agreement.  All references in this Agreement as to gender shall be interpreted
in the applicable gender of the parties.


 
 

--------------------------------------------------------------------------------

 
11. Severability.  In the event any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.


12. Amendment.  No modification, amendment, addition to, or termination of this
Agreement, nor waiver of any of its provisions, shall be valid or enforceable
unless in writing and singed by all the parties hereto.


13. Entire Agreement.  This Agreement constitutes the sole and only agreement of
the parties hereto and supersedes any prior understanding or written or oral
agreements between the parties respecting the subject matter hereof.
 
 
14. Effect of Facsimile and Photocopied Signatures. This Agreement may be
executed in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one Party and faxed or scanned and emailed to another Party (as a PDF or
similar image file) shall be deemed to have been executed and delivered by the
signing Party as though an original.  A photocopy or PDF of this Agreement shall
be effective as an original for all purposes.


















[Remainder of page left intentionally blank. Signature page follows.]
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth below.


(“Shareholder”)


___________


_____________________
___________






(“Cowart”)


Benjamin P. Cowart


__________________________
Benjamin P. Cowart
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
VOTING PROXY


The undersigned holder of ___________ shares of common stock (the “Interest”) of
Vertex Energy, Inc. (the "Company"), following the effective date of a pending
Merger (as described in greater detail in the Voting Agreement, to which this
Voting Proxy is attached as Exhibit A), hereby appoints Mr. Benjamin P. Cowart
as proxy (the "Proxy"), with full power of substitution, for and in the name of
the undersigned, to vote the Interest, as its proxy, in all proceedings in which
the vote or written consent of shareholders may be required or authorized by law
for the appointment or removal of Directors of the Company as if the undersigned
were present and voting such Interest, on any matters to come before the
Company, in his sole discretion as to the election (or removal) of four (4) of
the five (5) Directors of the Company to be appointed by the entire voting stock
of the Company voting as a whole (which shall be separate from the right
provided to the Company’s Series A Convertible Preferred Stock to elect one (1)
of the five (5) Directors of the Company). The undersigned hereby affirms that
this Proxy is coupled with an interest and ratifies and confirms all that the
Proxy may lawfully do or cause to be done by virtue hereof.  This Voting Proxy
shall be in effect until the third anniversary of the Effective Date as such
term is defined in the Plan of Merger (as defined in the Voting Agreement).


Executed this __________ day of March, 2009.




________________________________
___________


Witness:
________________________
Printed Name:_______________________
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 